18 N.Y.3d 920 (2012)
964 N.E.2d 1021
941 N.Y.S.2d 554
2012 NY Slip Op 64799
LZG REALTY, LLC, et al., Respondents,
v.
H.D.W. 2005 FOREST, LLC, Appellant, and
ELI WEINSTEIN, et al., Respondents, et al., Defendants. (And Other Actions.)
Motion No: 2012-21.
Court of Appeals of New York.
Submitted January 3, 2012.
Decided February 21, 2012.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the actions within the meaning of the Constitution.